                   Case: 1:20-cv-00383 Document #: 16 Filed: 06/29/20 Page 1 of 1 PageID #:155
                                                  CERTIFICATE OF SERVICE

UNITED STATES DISTRICT COURT                                                             Case #: 20-cv-00383
NORTHERN DISTRICT OF ILLINOIS


                                           Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                     Plaintiff
                                                                   vs.

                                 Lee International LLC d/b/a 2 Live Smoke Shop and Candace Lee
                                                                                                                    Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was a
citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be witness
therein, and that I served copies of the:

                                 Alias Summons & Complaint For Injunctive Relief and Damages

              PARTY SERVED:          CANDACE LEE

            PERSON SERVED:           CANDACE LEE

       METHOD OF SERVICE:            Personal Service - By personally delivering copies to the within named party.

 DATE & TIME OF DELIVERY:            06/27/2020 at 9:15 AM

ADDRESS, CITY AND STATE:             30 BRIAR ST. #10B, GLEN ELLYN, IL 60137

               DESCRIPTION:          Race: Black        Sex: Female         Age: 27
                                     Height: 5'7''      Weight: 140         Hair: Brown        Glasses: No



                                                                         I declare under penalties of perjury that the information contained
        Judicial Attorney Services, Inc.                                 herein is true and correct. Executed on 6/29/2020.
        2100 Manchester Rd., Ste 505
        Wheaton, IL 60187
        (630) 221-9007



                                                                         Signature:
                                                                                                    Craig Palmer
                                                                                            Registration No: 117-001119




CLIENT: Langone, Johnson & Cassidy, LLC                                                                                          Job #: 439753
FILE #:
